Citation Nr: 1610382	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-46 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus. 



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1970 to November 1977. 

This matter returns on appeal to the Board of Veterans' Appeals (Board) by the way of a September 2015 Order from the United States Court of Appeals for Veterans Claims (Court) that granted a Joint Motion for Remand, vacated a July 2014 Board decision, which in pertinent part, denied the claim for service connection for diabetes mellitus and remanded the case for compliance with the terms of the joint motion.

As a matter of history, the claim on appeal originally arose from March 2008 rating decision by the Department of Veteran's Affairs, Regional Office, located in Atlanta, Georgia (RO), which in pertinent part of the rating decision, the RO denied the claims for service connection for diabetes mellitus, eye disorder, and heart disorder. 

In February 2014, the Veteran testified before a Veterans Law Judge (VLJ) during a hearing held at the RO.  A transcript of the hearing is associated with the claims file.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2015).

In the July 2014 decision, the Board denied the Veteran's claims for entitlement to service connection for diabetes mellitus, heart disorder, and eye disorder.  The Veteran appealed the denial of his claim for service connection for diabetes mellitus, which gave rise to the September 2015 Court Order.  The Court-endorsed Joint Motion specifically stated that the Veteran agreed to "abandon" the other two claims which were denied in the July 2014 Board decision.

As mentioned in the July 2014 Board decision, the Veteran has raised claim to reopen his previously denied a claim for entitlement to service connection for hypertension.  See February 2014 Board hearing transcript.  His hypertension claim was last denied in the March 2008 rating decision, but he did not initiate an appeal to the denial of his claim and it is not currently before the Board.  The Veteran's claim has not yet been addressed by the Agency of Original Jurisdiction (AOJ).  As such, the matter is referred back to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

During the pendency of this appeal, the Veteran's claims folder was processed using the electronic paperless systems, Veterans Benefit Management System. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the claim for entitlement to service connection for diabetes mellitus was remanded by the Court for action in compliance with the instruction in the Joint Motion. 

In the parties' Joint Motion, granted by the Court in September 2015, it was agreed that further development of this matter was required.  The parties found that the Board applied an incorrect legal standard when it determined that there was "no competent medical evidence" to indicate that a VA examination was necessary in conjunction with the Veteran's claim.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) (medically competent evidence is not required in every case to 'indicate' that the claimant's disability 'may be associated' with the claimant's service.)

The parties to the Joint Motion agreed that in-service medical evidence of elevated glucose levels in July and August 1974 as well as the Veteran's placement on a weight management program prior to his separation from service in 1977 were sufficient to satisfy the requirement of an indication that his currently diagnosed diabetes mellitus "may be associated with" service, notwithstanding the subsequent recorded normal glucose levels in service and that the current condition itself was not diagnosed until 27 years after his separation from service.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006); 38 U.S.C. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4)(i).  

Therefore, in accordance with the findings of the joint motion, the Board finds that a remand is warranted for a new VA examination to determine the onset and etiology of his diabetes mellitus.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the Joint Motion to Remand). 

The Board further finds that any outstanding treatment records regarding the Veteran's hearing loss should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain assistance from the Veteran to seek to identify and obtain any VA records of pertinent medical treatment that are not yet on file. 

2. Schedule the Veteran for a VA examination with the appropriate specialist in order to obtain a medical opinion on the onset and etiology of his diabetes mellitus. The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, and any tests deemed necessary.

Based on a review of the record and the clinical findings from examination, the examiner should provide opinions on the following: is it at least as likely as not (50 percent or greater probability) that the Veteran's current diabetes mellitus had an onset during his period of service, or is it otherwise related to his period of service?

In addressing this inquire, the examiner should comment on the relationship, if any, between the symptoms of elevated glucose levels recorded in July and August 1974 as well as his placement on a weight management program during his period of service and the Veteran's current diabetes mellitus.

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

3. Thereafter, review the evidence of record to determine if any further development is necessary, and then re-adjudicate the claim.  If the benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






